DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13-14, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view ofBaek et al. (hereinafter Baek)(US 2022/0349978).
	Regarding claim 1, Mountz teaches a Mobile equipment 
	Mountz did not teach specifically a control component arranged: to control each access point selectively and in independent manner via the communication device so as to cause said access point to transmit a reference signal. However, Baek teaches in an analogous art a control component arranged: to control each access point selectively and in independent manner via the communication device so as to cause said access point to transmit a reference signal(P[0153], the positioning UE may transmit a request positioning reference signal(PRS) to ANs that participate in the positioning operation; request information necessary for positioning by transmitting a reference signal having a specific pattern; also Fig. 12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment to have a control component arranged: to control each access point selectively and in independent manner via the communication device so as to cause said access point to transmit a reference signal in order to proactively perform the required location finding.
	Regarding claim 2, Mountz teaches the mobile equipment according to claim 1, wherein the geo-localization device is arranged to perform a method of measuring time-of-flight(P[0021], TOF of signals received from various anchors).  
	Regarding claim 3, Mountz teaches the mobile equipment according to claim 2, wherein the method of measuring time-of-flight makes use of ultra-wideband (UWB) technology(P[0022], UWB signal RF pulses).  
	Regarding claim 4, Mountz teaches the mobile equipment according to claim 3, the geo- localization device comprising a UWB communication component and a UWB antenna arranged to cooperate with UWB anchors situated in the access points(P[0021], antenna; tag and anchors utilize UWB technology).  
	Regarding claim 13, Mountz teaches the mobile equipment according to, the mobile equipment being a smartphone(Mountz: P[0018], smart watch; P[0026], smart phone; Baek:P[0306],  smart phones, smart watch).  
	Regarding claim 14, Mountz teaches a mapping method for mapping a space to be mapped, the method comprising the steps of: acquiring the current position of the mobile equipment 
	Mountz did not teach specifically controlling each access point selectively and in independent manner via the communication device so as to cause said access point to transmit a reference signal. However, Baek teaches in an analogous art a controlling each access point selectively and in independent manner via the communication device so as to cause said access point to transmit a reference signal (P[0153], the positioning UE may transmit a request positioning reference signal(PRS) to ANs that participate in the positioning operation; request information necessary for positioning by transmitting a reference signal having a specific pattern; also Fig. 12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of controlling each access point selectively and in independent manner via the communication device so as to cause said access point to transmit a reference signal in order to proactively perform the required location finding.
	Regarding claim 18, Mountz teaches a mapping method according to claim 14, wherein the database also includes timestamped positioning data for the mobile equipment(P[0029], timestamps associated with coordinates).  
	Claims 20-21 are rejected for the same reason as set forth in claim 14.

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view of Baek et al. (hereinafter Baek)(US 2022/0349978) andGuo et al. (hereinafter Guo)(CN 110089053).
	Regarding claim 5, the combinations of Mountz and Baek teaches all the particulars of the claim except wherein connection quality is evaluated from a power level and/or from a binary data rate for each reference signal received by the communication devic
However, Lee teaches in an anlogous art wherein connection quality is evaluated from a power level and/or from a binary data rate for each reference signal received by the communication devic
	Claim 16 is rejected for the same reason as set forth in claim 5.


Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view of Baek et al. (hereinafter Baek)(US 2022/0349978) and Buchwald et al. (hereinafter Buchwald)(US 2013/0165169).
	Regarding claim 6, the combinations of Mountz and Baek teaches all the particulars of the claim except the mobile equipment, wherein the space to be mapped is partitioned into unit zones of the space, and wherein the control component is arranged to associate the current position and the connection quality as evaluated in the current position with a unit zone of the space in which the current position is situated. However, Buchwald teaches in an anlogous art, wherein the space to be mapped is partitioned into unit zones of the space, and wherein the control component is arranged to associate the current position and the connection quality as evaluated in the current position with a unit zone of the space in which the current position is situated (abstract, zones of different sizes; location changes due to signal strength fluctuations; also P[0049]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment, wherein the space to be mapped is partitioned into unit zones of the space, and wherein the control component is arranged to associate the current position and the connection quality as evaluated in the current position with a unit zone of the space in which the current position is situated to have a control component in order to have improved efficiency.
	Claim 15 is rejected for the same reason as set forth in claim 6.

Claim(s) 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view of Baek et al. (hereinafter Baek)(US 2022/0349978) and Huangd et al. (hereinafter Huang)(US 2013/0165169).
	Regarding claim 7, the combinations of Mountz and Baek teaches all the particulars of the claim except the mobile equipment, wherein each unit zone of the space is a unit volume.  
However, Huang teaches in an anlogous art wherein each unit zone of the space is a unit volume (abstract; indoor space and unit volume). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment wherein each unit zone of the space is a unit volume in order to have improved efficiency.
	Regarding claim 19, the combinations of Mountz and Baek teaches all the particulars of the claim except mapping method according to, further comprising the step of producing a map showing the zones that have been covered and the zones that have not yet been covered by the method for mapping the space to be mapped. However, Huang teaches in an anlogous art mapping method according to, further comprising the step of producing a map showing the zones that have been covered and the zones that have not yet been covered by the method for mapping the space to be mapped (Figs. 3A-3B). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mapping method according to, further comprising the step of producing a map showing the zones that have been covered and the zones that have not yet been covered by the method for mapping the space to be mapped in order to have improved efficiency.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view of Baek et al. (hereinafter Baek)(US 2022/0349978) and Lee et al. (hereinafter Lee)(US 2013/0165169).
	Regarding claim 8, the combinations of Mountz and Baek teaches all the particulars of the claim except the mobile equipment according t, wherein the control component is arranged to control the power with which each access point transmits the reference signal. However, Lee teaches in an anlogous art wherein the control component is arranged to control the power with which each access point transmits the reference signal(Fig. 8, items S8050, S8060 and S8070; also Fig. 9, item 230). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment to have a control component wherein the control component is arranged to control the power with which each access point transmits the reference signal in order to have improved efficiency.
	Regarding claim 9, the combinations of Mountz and Baek teaches all the particulars of the claim except the mobile equipment, wherein the control component is arranged to select a communication channel over which each access point transmits the reference signal.  
However, Lee teaches in an anlogous art wherein the control component is arranged to select a communication channel over which each access point transmits the reference signal.  
 (Fig. 8, items S8050, S8060 and S8070; also Fig. 9, item 230). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment wherein the control component is arranged to select a communication channel over which each access point transmits the reference signal in order to have improved efficiency.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view ofBaek et al. (hereinafter Baek)(US 2022/0349978) and Manolakos et al. (hereinafter Manolakos)(US 2022/0029763).
	Regarding claim 10, the combinations of Mountz and Baek teaches all the particulars of the claim except the mobile equipment, wherein the control component is arranged to evaluate, for each access point, a strength for the signal transmitted by said access point and received by the communication device, and to cause each of the access points to transmit reference signals in succession in an order corresponding to decreasing signal strength.  However, Manolakos teaches in an anlogous art wherein the control component is arranged to evaluate, for each access point, a strength for the signal transmitted by said access point and received by the communication device, and to cause each of the access points to transmit reference signals in succession in an order corresponding to decreasing signal strength (P[0129], changing the ordering of priority of existing PRS elements; P[0117], some TRP signals will be stron and some signals will be weak; P[0119], low quality). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment wherein the control component is arranged to evaluate, for each access point, a strength for the signal transmitted by said access point and received by the communication device, and to cause each of the access points to transmit reference signals in succession in an order corresponding to decreasing signal strength in order toP have improved efficiency. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view ofBaek et al. (hereinafter Baek)(US 2022/0349978) and Hasegawa et al. (hereinafter Hasegawa)(US WO 2022/081630).
	Regarding claim 11, the combinations of Mountz and Baek teaches all the particulars of the claim except the mobile equipment, wherein the control component is also arranged to interrogate each access point so that each access point sends to the mobile equipment a power level for the signal received by said access point. However, Hasegawa teaches in an anlogous art wherein the control component is also arranged to interrogate each access point so that each access point sends to the mobile equipment a power level for the signal received by said access point(P[0141], PRS related parameters; the transmission power fro a PRS, the number of PRS resources included in a PRS resource set). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment to have a control component wherein the control component is also arranged to interrogate each access point so that each access point sends to the mobile equipment a power level for the signal received by said access point.  in order to have improved efficiency.

	
Claim(s) 12, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountz (US 2019/0294834) in view of Baek et al. (hereinafter Baek)(US 2022/0349978) and Hill et al. (hereinafter Hill)(US 2014/0214940).
	Regarding claim 12, the combinations of Mountz and Baek teaches all the particulars of the claim except, wherein the control component wherein the control component is also arranged to interrogate each access point so that said access point sends to the mobile equipment functional characteristics of said access point. However, Hill teaches in an anlogous art wherein the control component is also arranged to interrogate each access point so that said access point sends to the mobile equipment functional characteristics of said access point  
 (P[0031], query for availability of its functional ability to assist the requesting device, responding the the request as appropriate; availability of functions etc). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mobile equipment to have a control component wherein the control component is also arranged to interrogate each access point so that said access point sends to the mobile equipment functional characteristics of said access point in order to have improved efficiency.
	Claim 17 is rejected for the same reason as set forth in claim 12.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647